DETAILED ACTION

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3, 5-7, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koh (prev. presented US 2009/0133722), in view of White (prev. presented US 5352294), Kawamura (prev. presented US 2010/0264115) and Katsuoka (prev. presented US 2008/0085658).
Regarding claim 1, Koh teaches a substrate processing apparatus (abstract) comprising: a vacuum suction table adapted to have a substrate placed thereon (342 Fig 3); and a plurality of lift pins disposed along an outer periphery of the vacuum suction table (322 Fig 3); the plurality of lift pins each having a distal end portion including a substrate guide surface that is vertical relative to the suction-holding surface of the vacuum suction table and capable of guiding an outer peripheral end surface of the substrate (322b Fig 3); the plurality of lift pins being stoppable in a lower end position where the substrate guide surface of each of the lift pins is disposed below a suction-holding surface of the vacuum suction table (Fig 5 note the image demonstrates the pins are capable of being stopped in this position), an upper end position where the substrate holding surface of each of the lift pins is disposed above the suction-holding surface of the vacuum suction table (Fig 3). Koh demonstrates the pins are capable of being positioned in an intermediate position (position between Fig 3 and Fig 5). In this intermediate position and in the upper end position (Fig 3), the substrate guide surface 
Regarding the proximal end portion including a substrate holding surface, addressing the same problem of centering and lifting a substrate in an apparatus (abstract), White teaches that as an alternative to an edge centering pin (12 Fig 4-6) with a separate substrate lifting pin (200 Fig 4-6), the edge centering pin may contain a substrate supporting surface (19 Fig 10) such that one pin can be used for edge centering and lifting rather than a separate edge pin and lifting pin (col 5, ln 55-67). This substrate holding surface (19 Fig 10) extends from the lower end of a guide surface (18 Fig 10) toward a center of the vacuum suction table (Fig 10, note directed toward center of table 113 which is analogous to the vacuum suction table of the combination). It would have been obvious to a person having ordinary skill in the art at the time the 
Koh teaches piston-cylinders for vertical movement [0027]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to duplicate the piston-cylinders to allow for separate movement to the intermediate position and from the intermediate position to the upper position because the combination has rendered obvious the two separate positions and Koh has taught piston-cylinders as a means for lifting the pins. Additionally, in the same field of endeavor of a substrate processing apparatus, Katsuoka teaches (Fig 23-27) that a double piston lift structure for the lift pins may be used to control the tilt of a substrate (see 23-25 in Fig 23-27 and [0101]). The double piston structure provides a variety of position heights for the lift pins relative to the substrate (Fig 23-27). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the combination to include the double piston structure so that surface orientation has an additional degree of control and control of individual lift pins and intermediate positions of the lifting pins.
Regarding the pin movement and pressure control. The apparatus as taught by the combination is capable of operating such that the movement may be made after the vacuum has reached the desired pressure. Further these limitations are directed to the intended use of the apparatus during processing. It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Regarding claim 3, these limitations are directed to the intended use of the apparatus during processing. It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Regarding claim 5, the combination remains as applied to claim 1 above. Koh fails to demonstrate it but teaches the pins may be moved instead of the vacuum holder [0027]. Koh teaches piston-cylinders for vertical movement [0027]. Koh fails to teach the lift pin operating device. Kawamura teaches a lift pin operating device (106 Fig 4) having a lift pin holding member (112 Fig 4) and a lift pin holding member operating 
Regarding claim 6, the combination remains as applied to claim 5 above. Katsuoka as applied in the combination teaches a first piston cylinder part fixed in position relative to the table (25 Fig 22) and a first piston part in the first cylinder slidable toward or away from the table (see piston in 25 Fig 22); the second piston cylinder having a second cylinder part fixed in position relative to the first piston part (24 Fig 22) 
Regarding claim 7, the table is a buffing table (Fig 1).
Regarding claim 12, the combination remains as applied to claim 1 above. Katsuoka teaches the first piston-cylinder (24 Fig 22-23) has a piston part secured to an intermediate plate (21 Fig 22) and the second piston cylinder device (23 Fig 22) has a cylinder part having a lower end secured to the intermediate plate (21 Fig 22).
Regarding claim 13, the structure of claim 13 with the second piston cylinder device having a piston rod portion extending through the intermediate plate and a piston body portion disposed below the plate is a functional equivalent of the piston cylinder arrangement of Katsuoka in which the two pistons connected by a plate cooperate to provide intermediate positioning and individual control of the lifting pins (Fig 22-27). It would have been obvious to use the claimed structure in place of the piston cylinder arrangement demonstrated by Katsuoka because it is a functionally equivalent component. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claim 14, Katsuoka demonstrates the first and second piston cylinders are disposed parallel to each other (Fig 22-27). The upper wall of the cylinder of the first piston-cylinder (24 Fig 22-27) is secured to a top plate of the cylinder (Fig 22-27).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koh in view of White and Kawamura.
Regarding claim 1, Koh teaches a substrate processing apparatus (abstract) comprising: a vacuum suction table adapted to have a substrate placed thereon (342 Fig 3); and a plurality of lift pins disposed along an outer periphery of the vacuum suction table (322 Fig 3); the plurality of lift pins each having a distal end portion including a substrate guide surface that is vertical relative to the suction-holding surface of the vacuum suction table and capable of guiding an outer peripheral end surface of the substrate (322b Fig 3); the plurality of lift pins being stoppable in a lower end position where the substrate guide surface of each of the lift pins is disposed below a suction-holding surface of the vacuum suction table (Fig 5 note the image demonstrates the pins are capable of being stopped in this position), an upper end position where the substrate holding surface of each of the lift pins is disposed above the suction-holding surface of the vacuum suction table (Fig 3). Koh demonstrates the pins are capable of being positioned in an intermediate position (position between Fig 3 and Fig 5). In this intermediate position and in the upper end position (Fig 3), the substrate guide surface of the pins surrounds the outer periphery of the substrate placed on the vacuum suction table (position between Fig 3 and 5). Koh fails to demonstrate it but teaches the pins may be moved instead of the vacuum holder [0027]. It would have been obvious in this modification to still keep the relative positions of the pins and vacuum holder because 
Regarding the proximal end portion including a substrate holding surface, addressing the same problem of centering and lifting a substrate in an apparatus (abstract), White teaches that as an alternative to an edge centering pin (12 Fig 4-6) with a separate substrate lifting pin (200 Fig 4-6), the edge centering pin may contain a substrate supporting surface (19 Fig 10) such that one pin can be used for edge centering and lifting rather than a separate edge pin and lifting pin (col 5, ln 55-67). This substrate holding surface (19 Fig 10) extends from the lower end of a guide surface (18 Fig 10) toward a center of the vacuum suction table (Fig 10, note directed toward center of table 113 which is analogous to the vacuum suction table of the combination). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Koh to include that the edge centering pin 322 may include a proximal end portion including a substrate holding surface extending from the lower end of the substrate guide surface extending toward a center of the vacuum table in place of the combination of the centering pin 320 and lifting pin 222 of Koh because 
Regarding the pin movement and pressure control. The apparatus as taught by the combination is capable of operating such that the movement may be made after the vacuum has reached the desired pressure. Further these limitations are directed to the intended use of the apparatus during processing. It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Allowable Subject Matter
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art alone or in combination fails to teach or render obvious all the limitations of the instant claim 15 including the lever structure as claimed. Katsuoka fails to teach the lever and does not appear to be operable with the inclusion of a lever as claimed. JP 10-102259 cited by applicant on an IDS filed 05/31/2019 demonstrates a . 
Claims 16 and 17 depend from claim 15.
Response to Arguments
Applicant's arguments filed 12/08/2020, hereinafter reply, have been fully considered but they are not persuasive. 
Regarding the vertical guide surface (reply p10), it is noted that this is taught and has been cited by Koh. The angled surface of White is not necessary to modify the guide surface of Koh in the combination as applied. Therefore the argument that White teaches a sloped surface is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2007/0090520 demonstrates a lifting arrangement with a vacuum surface also (see Fig 3-9).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
                                                                                                                                                                                                      /MARGARET D KLUNK/Examiner, Art Unit 1716 

/KARLA A MOORE/Primary Examiner, Art Unit 1716